Title: Thomas Jefferson to the Seventy-Six Association, 1 August 1817
From: Jefferson, Thomas
To: Seventy-Six Association,Black, Christopher L.,Singellton, William,Smith, Thomas Loughton,Burger, Samuel,Condy, Thomas Doughty


          
            Monticello 
              Aug. 1. 17.
          
          Th: Jefferson returns his thanks to the members of the ’76 association at Charleston, as well as to their s Standing Committee, for the communication of the eloquent oration of mr Elliott which he has read with great pleasure. he assures them of his sensibility on this mark of their kind attention,
			 and salutes them with the tender of his high consideration and respect.
        